UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7869


WILLIE J. HUFF, a/k/a Willie James Huff, a/k/a S Willie J.
Huff,

                Petitioner – Appellant,

          v.

WARDEN, LEE CORRECTIONAL INSTITUTION,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Patrick Michael Duffy, Senior
District Judge. (8:08-cv-02058-PMD)


Submitted:   May 20, 2010                  Decided:   May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie J. Huff, Appellant Pro Se. Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willie J. Huff seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                     The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of         appealability        will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the    merits,       a    prisoner      satisfies       this      standard    by

demonstrating        that        reasonable         jurists    would       find     that    the

district      court’s      assessment       of      the    constitutional          claims    is

debatable     or     wrong.         Slack   v.       McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.         We    have     independently          reviewed        the    record    and

conclude      that        Huff     has    not       made     the     requisite       showing.

Accordingly, we deny Huff’s motion to stay, deny a certificate

of appealability, and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately



                                                2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3